--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 2, 2018
(“Effective Date”), is made by and between Rexahn Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Douglas Swirsky (the “Executive”).
 
RECITALS
 
WHEREAS, the Company desires to employ the Executive pursuant to the terms and
conditions contained in this Agreement; and
 
WHEREAS, the Executive desires to accept such employment pursuant to the terms
and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:
 
1.            Term.  The Executive’s employment under this Agreement shall
commence on the Effective Date, and shall continue until terminated pursuant to
Section 7 hereof (the “Term”). During the Term, Executive’s employment is
terminable “at will” (i.e., with or without cause and with or without notice),
in any case, in accordance with the terms of this Agreement.
 
2.            Title.  The Executive will serve as the President and Chief
Financial Officer (“CFO”) of the Company.
 
3.            Duties.  The Executive is responsible for duties commensurate with
his position as the President and CFO of the Company, or as may be assigned to
him from time to time by the Company’s Chief Executive Officer (the “CEO”) or
the Company’s Board of Directors (the “Board”).  The Executive agrees to devote
his full time, attention, skill and energy to the duties set forth herein and to
the business of the Company, and to use his best efforts to promote the success
of the Company’s business. Notwithstanding the foregoing, the Executive will be
permitted to (a) continue to engage in the activities listed on Exhibit B, and
(b) with the prior written consent of the Board (which consent can be withheld
by the Board in its discretion) act or serve as a director, trustee, committee
member or principal of any type of business, civic or charitable organization,
subject to compliance with the Company’s policies; provided further that, the
activities described in clauses (a) and (b) do not interfere with the
performance of the Executive's duties and responsibilities to the Company as
provided hereunder
 
4.            Reporting.  The Executive will report directly to the CEO.
 
5.            Location.  The Executive shall be based in the Company’s
Rockville, Maryland offices.  However, the Executive acknowledges that in order
to effectively perform his duties, he will occasionally be required to travel
for business purposes.
 
6.            Compensation.
 
(a)           Base Salary.  The Executive will receive an annualized base salary
of Three Hundred and Fifty Thousand dollars ($350,000.00) (the “Base Salary”),
payable in accordance with the Company’s normal payroll practices as in effect
from time to time.  Such Base Salary shall be subject to periodic review by the
Compensation Committee (the “Compensation Committee”) of the Board, and may be
adjusted in the sole discretion of the Compensation Committee.
 

--------------------------------------------------------------------------------

(b)           Discretionary Annual Cash Bonus.  The Executive shall be eligible
to receive a discretionary annual cash bonus for each fiscal year (the
“Bonus”).  Whether to award a Bonus, and the amount of any Bonus, will be
determined by the Compensation Committee in its sole discretion; provided, that
the Bonus shall target Forty percent (40%) of the Base Salary (the “Target
Bonus”).  The Bonus, if any, will be based on a program and criteria established
by the Board or the Compensation Committee, and that shall be generally
consistent among all of the Company’s similarly situated executives.  The Bonus
shall be paid to the Executive within sixty (60) days after the Compensation
Committee determines to award such bonus but in no event later than March 15 of
the year following the year of performance.
 
(c)           Stock Option Awards.  Upon the commencement of the Executive’s
employment with the Company (the “Commencement Date”), the Executive shall be
granted an option to purchase up to 250,000 shares of the Company’s common stock
(the “Stock Option”) which shall vest based on the following schedule:
twenty-five percent (25%) of the shares subject to the Stock Option shall vest
on the first anniversary of the Commencement Date; and thereafter, one
forty-eighth (1/48th) of the shares subject to the Stock Option shall vest in
monthly installments, on the first business day of each month, until the Stock
Option is fully-vested.  The Stock Option shall be subject to such other terms
and conditions as are set forth in the Stock Option Agreement dated the
Commencement Date (the “Stock Option Agreement”) between the Company and the
Executive, and the Company’s Stock Option Plan, as amended from time to time.
 
(d)           Vacation.  During the Term, the Executive shall be entitled to
vacation benefits in accordance with the Company’s vacation policy for officers,
provided, however, that the Executive will be entitled to at least fifteen (15)
paid vacation days per calendar year (prorated for partial years).
 
(e)           Benefits.  During the Term, and provided that the Executive
satisfies, and continues to satisfy, any plan eligibility requirements, the
Executive shall be entitled to participate in, and receive benefits under, any
retirement savings plan or welfare benefit plan made available by the Company to
similarly-situated executives, as such plans may be in effect from time to
time.  Such benefits may be changed unilaterally by the Company, without notice
to the Executive.
 
(f)           Reimbursement of Business Expenses.  The Company will reimburse
the Executive for all reasonable and properly-documented business-related
expenses incurred or paid by him in connection with the performance of his
duties hereunder, consistent with Company policy regarding reimbursement of such
expenses provided, however, that the Executive will be entitled to reimbursement
for expenses related to maintaining his professional memberships, designations,
and licenses.
 
2

--------------------------------------------------------------------------------

(g)           Term Life Insurance.  The Company shall provide the Executive, at
the Company’s cost, with term life insurance in accordance with the Company’s
insurance policy, for which the Executive may designate the beneficiary.
 
(h)           Withholdings.  All payments made under this Section 6, or under
any other provision of this Agreement, shall be subject to any and all federal,
state and local taxes and other withholdings required by applicable law.
 
7.            Termination of Employment.
 
(a)           Due to Death.  The Executive’s employment will automatically
terminate immediately upon his death.
 
(b)           Due to Disability.  If the Executive incurs a Disability (as
defined below) during the Term, then the Company, in its sole discretion, shall
be entitled to terminate the Executive’s employment immediately upon written
notice to the Executive of such decision.  For purposes of this Agreement,
“Disability” shall mean a physical or mental impairment that prevents the
Executive from performing the essential duties of his position, with or without
reasonable accommodation, for (i) a period of ninety (90) consecutive calendar
days or (ii) an aggregate of ninety (90) work days in any period of six (6)
months.  The determination of whether the Executive incurred a Disability shall
be made by the Board, in good faith, after consultation with the Executive’s
physician and consistent with applicable laws pertaining to persons with
disabilities.  The Executive acknowledges that the Company regards him as a “key
employee” under the Family and Medical Leave Act, to the extent that Act is
applicable.
 
(c)           By the Company With Cause.  The Company shall be entitled to
terminate the Executive’s employment with Cause (as defined below) by providing
ten (10) days’ prior written notice to the Executive that Cause exists to
terminate his employment and reasonably specifying the Cause; provided, that the
Cause is not cured and continues to exist at the end of such ten-day (10-day)
period.  The Company reserves the right to withdraw any and all duties from the
Executive, and to exclude the Executive from the Company’s premises, upon
delivery of such notice of termination.  For purposes of this Agreement, “Cause”
shall mean any of the following:
 
(i)            the commission by the Executive of an act of malfeasance,
dishonesty, fraud or breach of trust against the Company or any of its
Executives, customers or suppliers;
 
(ii)           material breach by the Executive of any of his obligations under
this Agreement, or any other agreement between the Executive and the Company;
 
(iii)          the Executive’s material failure to comply with the Company’s
written policies;
 
(iv)          the Executive’s material failure, neglect or refusal to perform
his duties under this Agreement, or to follow the lawful written directions of
the CEO;
 
3

--------------------------------------------------------------------------------

(v)           the Executive’s commission of any act that would constitute a
felony or any crime involving moral turpitude;
 
(vi)          any act or omission by the Executive involving dishonesty or fraud
or that is, or is reasonably likely to be materially injurious to the financial
condition or business reputation of the Company, or that otherwise is materially
injurious to the Company’s Executives, customers or suppliers; or
 
(vii)         other than with respect to a Disability, the inability of the
Executive to perform the duties of his position.
 
(d)           By the Executive Without Good Reason.  The Executive shall be
entitled to terminate his employment with the Company without Good Reason (as
defined below) by providing the Company with at least thirty (30) days’ advance
written notice of such decision.  The Company reserves the right to withdraw any
and all duties from the Executive, and to exclude the Executive from the
Company’s premises, upon delivery of such notice of termination.
 
(e)           By the Company Without Cause.  The Company shall be entitled to
terminate the Executive’s employment without Cause by providing written notice
to the Executive of such decision.  No advance notice period is required for a
termination by the Company without Cause.  The Company reserves the right to
withdraw any and all duties from the Executive, and to exclude the Executive
from the Company’s premises, upon delivery of such notice of termination.
 
(f)            By the Executive With Good Reason.
 
(i)            The Executive may voluntarily terminate his employment for Good
Reason (as defined below) by notifying the Company in writing, within ninety
(90) days after the initial existence of one of the events below, that the
Executive intends to terminate his employment for Good Reason, and, if such Good
Reason is not cured in accordance with the cure provision set forth below, the
Executive must actually terminate employment no later than thirty (30) days
following the expiration of the cure period; provided, that the event
constituting Good Reason continues to exist as of such date.  “Good Reason”
means the occurrence of any of the following events:
 
(A)         A material diminution in the Executive’s duties or authority
inconsistent with the Executive’s position (including status, offices, titles
and reporting requirements), excluding an action not taken in bad faith that is
remedied by the Company after receipt of notice thereof given by the Executive:;


(B)          A reduction in the Executive’s Base Salary or target bonus
percentage;
 
(C)          a relocation of the Executive's principal place of employment by
more than 35 miles, except for required travel on Company business to an extent
substantially consistent with the Executive's business travel obligations as of
the date of relocation; or
 
4

--------------------------------------------------------------------------------

(D)          any other action or inaction by the Company that constitutes a
material breach of (i) the terms and provisions of this Agreement or (ii) any
other material agreement between the Executive and the Company.


(ii)           Anything herein to the contrary notwithstanding, the Executive’s
employment shall not be terminated for Good Reason unless he provides written
notice to the Company stating the basis of such termination and the Company
fails to cure the action or inaction that is the basis for the termination for
Good Reason within thirty (30) days after receipt of such notice.


8.            Compensation Upon Termination of Employment.
 
(a)           Termination by Reason of Death, Disability, for Cause or by the
Executive without Good Reason.  Subject to Section 8(c) below, if the
Executive’s employment is terminated pursuant to Section 7(a), 7(b), 7(c) or
7(d) above, then the Company shall pay to the Executive (or his estate, as
appropriate) the following amounts, and no other amounts, no later than the next
regular payroll date of the Company following the date of termination:
 
(i)            The Base Salary to which he is otherwise entitled for the period
ending on the termination date;
 
(ii)           The Base Salary equal to the amount of any accrued but unused
vacation days as of the termination date; and
 
(iii)          Any earned but unpaid annual Bonus for a year prior to the year
in which the termination occurs.
 
(b)           Other Termination.  If the Executive’s employment is terminated by
the Company without Cause pursuant to Section 7(e), or by the Executive with
Good Reason pursuant to Section 7(f) above, but not under the circumstances
contemplated by Section 8(c) below, then the Company shall pay to the Executive,
within 60 days of his termination date (but in all cases subject to Section 8(d)
below and not before the applicable general release becoming effective in
accordance with its terms), the following amounts and benefits:
 
(i)            The Base Salary to which he is otherwise entitled for the period
ending on the termination date;
 
(ii)           The Base Salary equal to the amount of any accrued but unused
vacation days as of the termination date;
 
(iii)          Any earned but unpaid annual Bonus for a year prior to the year
in which the termination occurs;
 
(iv)          A cash lump sum amount equal to twelve (12) months of his then
current annual Base Salary on the effective date of termination, ignoring any
decrease in Base Salary that may form the basis for Good Reason;
 
5

--------------------------------------------------------------------------------



(v)           An amount equal to a pro-rata portion of the Bonus to which the
Executive otherwise might have been entitled pursuant to Section 6(b) above,
assuming for such purposes that the Executive would have received a bonus for
that year equal to his Bonus at target if he had stayed employed with the
Company for the entire year;
 
(vi)          If Executive timely elects and is eligible for continued coverage
under COBRA for himself and his covered dependents under the Company’s group
health plans following such termination employment, then the Company will pay
the COBRA premiums necessary to continue the Executive’s health insurance
coverage in effect for himself and his eligible dependents on the termination
date, as and when due to the insurance carrier or COBRA administrator (as
applicable), through the earlier to occur of the expiration of the twelve-month
(12-month) period following his termination date, the date the Executive becomes
eligible for coverage under another employer’s group health plan,  or the
cessation of Executive’s eligibility for the continuation coverage under COBRA. 
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay Executive on the first
day of each month of the twelve-month period, a fully taxable cash payment equal
to such portion of the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”).  Executive may, but
is not obligated to, use such Special Severance Payment toward the cost of COBRA
premiums.  The first Special Severance Payment will occur on the date that is
thirty days following the date of Executive’s termination from employment,
subject to the effectiveness of the general release as set forth in Section
8(d), and subsequent payments will occur on the schedule described above. If the
Executive becomes eligible for coverage under another employer’s group health
plan or otherwise ceases to be eligible for COBRA during the period provided in
this clause, the Executive must immediately notify the Company of such event,
and all payments and obligations under this clause will cease;
 
(vii)         All of the Executive’s then-outstanding Stock Options will be
subject to accelerated vesting, and (if applicable) become immediately
exercisable, with respect to the number of shares as to which the Stock Options
that otherwise would have vested in the twelve-month (12-month) period following
the Executive’s termination date; and
 
(viii)        The Company will extend the post-termination exercise period
applicable to the Executive’s then-outstanding Stock Options until the earliest
to occur of (i) twelve (12) months following his termination date, and (ii) the
original term of the Stock Options.
 
(c)          Change of Control.
 
(i)            If the Executive’s employment is terminated by the Company
without Cause (and not as a result of death or a Disability) or by the Executive
for Good Reason and such termination date falls within the two-year (2-year)
period immediately following a Change of Control (as defined in the Company’s
Stock Option Plan as in effect on the date hereof) (a “Change of Control
Termination”), then the Company shall pay to the Executive, within 60 days of
his termination date (but in all cases subject to Section 8(d) below and not
before the applicable general release becoming effective in accordance with its
terms), the following amounts:
 
6

--------------------------------------------------------------------------------

(A)          The Base Salary to which he is otherwise entitled for the period
ending on the termination date;
 
(B)           The Base Salary equal to the amount of any accrued but unused
vacation days as of the termination date;
 
(C)           Any earned but unpaid annual Bonus for a year prior to the year in
which the termination occurs;
 
(D)          A cash lump sum amount equal to the sum of (i) eighteen (18) months
of the Executive’s then current annual Base Salary on the effective date of
termination, ignoring any decrease in Base Salary that forms the basis for Good
Reason and (ii) the Executive’s Target Bonus divided by 12 and multiplied by 18;
and
 
(E)           An amount equal to the bonus to which the Executive otherwise
would have been entitled pursuant to Section 6(b) above, assuming for such
purposes that the Executive would have received a bonus for that fiscal year
equal to the Target Bonus if he had stayed employed with the Company for the
entire year.
 
(ii)           Following the Change of Control Termination, if Executive timely
elects continued coverage under COBRA for himself and his covered dependents
under the Company’s group health plans following such termination employment,
then the Company will pay the COBRA premiums necessary to continue the
Executive’s health insurance coverage in effect for himself and his eligible
dependents on the termination date, as and when due to the insurance carrier or
COBRA administrator (as applicable), through the earlier to occur of the
expiration of the eighteen-month period following his termination date or the
expiration of Executive’s eligibility for the continuation coverage under
COBRA.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay Executive on the first
day of each month of the eighteen-month period, the Special Severance Payment. 
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums.  If the Executive becomes eligible for
coverage under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, the Executive must
immediately notify the Company of such event, and all payments and obligations
under this clause will cease.
 
(iii)          Immediately prior to a Change of Control, all options, restricted
stock and other equity-based awards granted to the Executive by the Company and
held by him immediately prior to such a Change of Control shall become
immediately and fully vested and, in the case of Stock Options, shall remain
exercisable for their respective original terms.
 
7

--------------------------------------------------------------------------------



(d)           Release Required; Certain Limitations on the Company’s Obligations
Hereunder.  The obligations of the Company to the Executive under Section 8(b)
or 8(c) shall be subject to the Executive’s execution of a general release in
favor of the Company (and the expiration of any revocation period applicable to
the general release), in the form of Exhibit A hereto or in such other form
mutually agreed upon by the parties, within sixty (60) days of Executive’s
termination.  Other than as expressly set forth in this Section 8, the Company
shall have no payment or other obligations to the Executive following a
termination of his employment by the Company.


9.            Confidential Information.
 
(a)           Non-Use and Non-Disclosure of Confidential Information.  The
Executive acknowledges that, during the course of his employment with the
Company, he will have access to information about the Company and/or its
subsidiaries and their clients and suppliers, that is confidential and/or
proprietary in nature, and that belongs to the Company and/or its subsidiaries. 
As such, at all times, both during the Term and thereafter, the Executive will
hold in the strictest confidence, and not use or attempt to use except for the
benefit of the Company and/or its subsidiaries, and not disclose to any other
person or entity (without the prior written authorization of the Board) any
Confidential Information (as defined below).  Notwithstanding anything contained
in this Section 9, the Executive will be permitted to disclose any Confidential
Information to the extent required by validly-issued legal process or court
order, provided that the Executive notifies the Company and/or its subsidiaries
immediately of any such legal process or court order in an effort to allow the
Company and/or its subsidiaries to challenge such legal process or court order,
if the Company and/or its subsidiaries so elects, prior to the Executive’s
disclosure of any Confidential Information.
 
(b)           No Breach.  The Executive represents and warrants that he has not
and will not make unauthorized disclosure to the Company of any confidential
information or trade secrets of any third party or otherwise breach any
obligation of confidentiality to any third party.
 
(c)           Definition of “Confidential Information”.  For purposes of this
Agreement, “Confidential Information” means any confidential or proprietary
information that belongs to the Company and/or its subsidiaries, or any of their
clients or suppliers, including without limitation, technical data, market data,
trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements and other information disclosed to the Executive by the Company
and/or its subsidiaries in confidence, directly or indirectly, and whether in
writing, orally or by electronic records, drawings, pictures or inspection of
tangible property.  “Confidential Information” does not include any of the
foregoing information that has entered the public domain other than by a breach
of this Agreement.
 
8

--------------------------------------------------------------------------------

10.          Return of Company Property.  Upon the termination of the
Executive’s employment with the Company or at any time during such employment
upon request by the Board, the Executive will promptly deliver to the CEO (or
its representative) and not keep in his possession, or recreate or deliver to
any other person or entity, any and all property that belongs to the Company
and/or its subsidiaries, or that belongs to any other third party and is in the
Executive’s possession as a result of his employment with the Company, including
without limitation, computer hardware and software, pagers, PDA’s, cell phones,
other electronic equipment, records, data, client lists and information,
supplier lists and information, notes, reports, correspondence, financial
information, account information, product information, files,
electronically-stored information and other documents and information, including
any and all copies of the foregoing.
 
11.          Intellectual Property.
 
(a)           Prior Inventions.  The Executive hereby acknowledges and agrees
that he has made no invention, original work of authorship, development,
improvement, and trade secret prior to the commencement of his employment with
the Company, that belong solely to the Executive or belong to the Executive
jointly with others (subject to the restriction in Section 9(b))(collectively
referred to as “Prior Inventions”)), that relate in any way to any of the
Company’s and/or its subsidiaries’ actual or proposed businesses, products,
services or research and development, and that are not assigned to the Company
and/or its subsidiaries herein).  If in the course of the Executive’s employment
with the Company (whether during the Term or thereafter), he incorporates into
any Company’s or its subsidiaries’ products, processes, services or machines, a
Prior Invention owned by the Executive or in which he has an interest, then the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of, or in connection with, such product,
process, service or machine.
 
(b)           Assignment of Inventions.  The Executive will promptly make full
written disclosure to the Board, will hold in trust for the sole right and
benefit of the Company, and hereby assigns to the Company or its designee, all
his right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, that he may solely or jointly conceive or develop or
reduce to practice, or cause to be developed or reduced to practice, during his
employment with the Company (whether during the Term or thereafter) that (i)
relate at the time of conception, development or reduction to practice to the
actual or demonstrably proposed business or research and development activities
of the Company and/or its subsidiaries, (ii) result from or relate to any work
performed for the Company and/or its subsidiaries, whether or not during normal
business hours or (iii) are developed through the use of Confidential
Information (collectively referred to as “Inventions”).  The Executive further
acknowledges that all Inventions that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and/or its subsidiaries (whether during the Term or thereafter) are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by his salary, unless regulated otherwise by law.
 
9

--------------------------------------------------------------------------------

(c)           Maintenance of Invention Records.  The Executive will keep and
maintain adequate and current written records of all Inventions made by him
(solely or jointly with others) during his employment with the Company and/or
its subsidiaries (whether during the Term or thereafter).  The records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks or any similar format.  The records will be
available to and remain the sole property of the Company and its subsidiaries at
all times.  The Executive will not remove such records from the Company’s or its
subsidiaries’ business premises except as expressly permitted by Company policy
that may, from time to time, be revised at the sole discretion of the Company.
 
(d)           Further Assistance.  The Executive will assist the Company or its
designee, at the Company’s expense, in every way to secure the Company’s rights
in any Inventions and any copyrights, patents, trademarks, trade secrets, moral
rights or other intellectual property rights relating thereto in any and all
countries, including without limitation, the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, records and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain and transfer such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents,
trademarks, trade secrets, moral rights or other intellectual property rights
relating thereto.  The Executive acknowledges that his obligation to execute, or
cause to be executed, when it is in his power to do so, any such instrument or
papers shall continue after the termination of his employment with the Company
until the expiration of the last such intellectual property right in any
country.  If the Company is unable, after reasonable effort, because of the
Executive’s mental or physical incapacity or unavailability for any other
reason, to secure his signature to apply for or to pursue any application for
any patents or copyright registrations covering Inventions assigned to the
Company above, then the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and attorney in
fact, to act for and in his behalf and stead to execute and file any such
applications and to do all other lawfully-permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by the Executive.  The Executive hereby waives and
irrevocably quitclaims to the Company and/or its subsidiaries any and all
claims, of any nature whatsoever, that he now or hereafter has for infringement
of any and all Inventions assigned to the Company and/or its subsidiaries.
 
12.          No Prior Restrictions.  The Executive represents and warrants that
his employment with the Company will not violate, or cause him to be in breach
of, any obligation or covenant made to any former employer or other third party,
and that during the course of his employment with the Company (whether during
the Term or thereafter), he will not take any action that would violate or
breach any legal obligation that he may have to any former employer or other
third party.
 
10

--------------------------------------------------------------------------------

13.          No Interference with Executives and Customers.  The Executive
agrees that, during the Executive’s employment with the Company and for a period
of twelve (12) months immediately thereafter, the Executive will not, directly
or indirectly through another person or entity, for himself or any person or
entity other than the Company, (i) induce or solicit, or attempt to induce or
solicit, any executive or independent contractor of the Company or its
subsidiaries (or any individual who was employed or engaged by the Company or
its subsidiaries during the one-year period immediately before the termination
of the Executive’s employment) to leave the employment of, or to cease his or
her contracting relationship with, the Company or its subsidiaries, (ii)
interfere in any way with the employment relationship between the Company or its
subsidiaries or their executives and independent contractors, (iii) hire or
engage any executive or independent contractor of the Company or its
subsidiaries (or any individual who was employed or engaged by the Company or
its subsidiaries during the one-year period immediately before the termination
of the Executive’s employment) or (iv) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or its subsidiaries
to cease doing business with the Company or its subsidiaries, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or its subsidiaries.
 
14.          Non-Disparagement.  Both during and after the Executive’s
employment with the Company, the Executive agrees not to disparage, portray in a
negative light, or take any action that would be harmful to, or lead to
unfavorable publicity for, the Company or any of its current or former clients,
suppliers, officers, directors, Executives, agents, consultants, contractors,
owners, parents, subsidiaries or divisions, whether in public or private,
including without limitation, in any and all interviews, oral statements,
written materials, electronically-displayed materials and materials or
information displayed on Internet-related sites. This Section 14 does not, in
any way, restrict or impede the Executive from exercising protected rights to
the extent that such rights cannot be waived by agreement or from complying with
any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Executive
shall promptly provide written notice of any such order to the Chairman of the
Board. Both during and after the Executive’s employment with the Company, the
Company, including its Section 16 officers and members of its Board of Directors
shall not make any written or oral statement that may defame, disparage or cast
in a negative light so as to do harm to the personal or professional reputation
of the Executive whether in public or private, including without limitation, in
any and all interviews, oral statements, written materials,
electronically-displayed materials and materials or information displayed on
Internet-related sites.  Notwithstanding the foregoing, it shall not be a
violation of this Section 14 for the Company to advise any prospective employer
(or similar party) of any restrictive covenant or similar obligation of the
Executive to the Company for purposes of assuring compliance with that covenant
or obligation.
 
15.          Equitable Relief.  The Executive acknowledges that the remedy at
law for his breach of Sections 9, 10, 11, 13 and 14 above will be inadequate,
and that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms.  Accordingly, upon a violation of any part of
such sections, the Company shall be entitled to immediate injunctive relief (or
other equitable relief) and may obtain a temporary order restraining any further
violation.  No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief.  Nothing in this Section 15 shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of Sections 9, 10, 11, 13 and 14 above which may be pursued or availed
of by the Company.
 
11

--------------------------------------------------------------------------------

16.          Judicial Modification.  The Executive acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
Sections 9, 10, 11, 13 and 14 above be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought. 
If any of the restrictions contained or referenced in such Sections is for any
reason held by an arbitrator or court to be excessively broad as to duration,
activity, geographical scope or subject, then such restriction shall be
construed, judicially modified or “blue penciled” in such jurisdiction so as to
thereafter be limited or reduced to the extent required to be enforceable in
such jurisdiction under applicable law.
 
17.          Arbitration.  Other than actions seeking injunctive relief to
enforce the provisions of Sections 9, 10, 11, 13 and 14 above (which actions may
be brought by the Company in a court of competent jurisdiction), any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, matters relating to this Agreement, the
Executive’s employment with the Company and the cessation thereof, and all
matters arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to any and
all medical leave statutes, wage-payment statutes, employment discrimination
statutes and any other equivalent federal, state or local statute, shall be
settled by arbitration administered by JAMS in Washington, D.C. pursuant to its
rules applicable to employment disputes, which arbitration shall be
confidential, final and binding to the fullest extent permitted by law.  The
Company shall be responsible for paying the cost of the arbitration (including
the cost of the arbitrator), and all of the cost of the attorneys’ fees and
costs of each party, unless otherwise apportioned by the arbitrator in
accordance with applicable law.  Each party acknowledges and agrees that such
party is waiving a trial by jury on all claims subject to arbitration.
Notwithstanding the forgoing, and in the event of a Termination following a
Change of Control, the Company shall pay to the Executive all reasonable legal
fees and expenses incurred by the Executive as a result of a dispute regarding
the application of any provision of this Agreement; provided, that the Executive
prevails in such dispute (as reasonably determined by such arbitration).  Such
payments shall be made within five (5) business days after delivery of the
Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.
 
18.          Notices.  All notices and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered and received by the other party, or when sent by recognized overnight
courier to the following addresses:
 
If to the Company:


15245 Shady Grove Road
Suite 455
Rockville, Maryland 20850
Attention:  Secretary


If to the Executive:


at the Executive’s home address
as reflected on the Company’s records
 
12

--------------------------------------------------------------------------------

or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 18, except that such notice of change
of address shall be effective only upon receipt.


19.          Severability.  In the event that any of the provisions of this
Agreement, or the application of any such provisions to the Executive or the
Company with respect to obligations hereunder, is held to be unlawful or
unenforceable by any court or arbitrator, the remaining portions of this
Agreement shall remain in full force and effect and shall not be invalidated or
impaired in any manner.
 
20.          Waiver.  No waiver by any party hereto of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.
 
21.          Entire Agreement.  This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter of this
Agreement, and supersedes any and all prior agreements and understandings, oral
or written, between the Executive and the Company with respect to the subject
matter of this Agreement.
 
22.          Amendments.  This Agreement may be amended only by an agreement in
writing signed by the Executive and an authorized representative of the Company
(other than the Executive).
 
23.          Section 409A Provisions.
 
(a)           Separation from Service. Notwithstanding anything in this
Agreement to the contrary, to the extent that any severance payments or benefits
paid or provided to Executive, if any, under this Agreement are considered
deferred compensation subject to Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (such
payments, the “Deferred Payments”), then to the extent required by Section 409A,
no Deferred Payments will be payable unless Executive’s termination of
employment also constitutes a “separation from service,” as defined in Treasury
Regulations Section 1.409A-1(h) (without regard to any alternative definition
thereunder) (a “Separation from Service”). Similarly, no Deferred Payments
payable to Executive, if any, under this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulations Section 1.409A-1(b)(9)
will be payable until Executive has a Separation from Service. For clarity, if
Executive terminates employment with the Company in a manner entitling Executive
to severance payments and benefits under Section 8, but does not incur a
separation from service within the meaning of Section 409A, then any severance
payments or benefits that are Deferred Payments and that are not immediately
payable under this Section 23(a) will instead be paid to Executive when
Executive incurs a Separation from Service, notwithstanding that Executive may
no longer be employed under this Agreement.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), Executive’s right to receive the payments under this
Agreement, including the severance payments and benefits, will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment will at all times be considered a separate and distinct
payment.
 
13

--------------------------------------------------------------------------------

(b)           Six-Month Wait for Key Executives Following Separation from
Service.  To the extent that any amount payable or benefit to be provided under
this Agreement or any other agreement between the parties hereto constitutes an
amount payable or benefit to be provided under a “nonqualified deferred
compensation plan” (as defined in Section 409A) upon a “separation from service”
(as defined in Section 409A), including any amount payable under Section 8
above, and to the extent that the Executive is deemed to be a “specified
employee” (as that term is defined in Section 409A and pursuant to procedures
established by the Company) on the “separation from service” date, then,
notwithstanding any other provision in this Agreement or any other agreement to
the contrary, such payment or benefit provision will not be made to the
Executive during the six-month period immediately following the Executive’s
“separation from service” date.  Instead, on the first day of the seventh month
following such “separation from service” date, all amounts that otherwise would
have been paid or provided to the Executive during that six-month period, but
were not paid or provided because of this Section 23(b), will be paid or
provided to the Executive at such time, with any cash payment to be made in a
single lump sum (without any interest with respect to that six-month period). 
This six-month delay will cease to be applicable if the Executive “separates
from service” due to death or if the Executive dies before the six-month period
has elapsed.
 
(c)           Section 409A Compliance; Exceptions to Payment Delay. To the
maximum extent permitted by applicable law, amounts payable to Executive under
Section 8 will be made in reliance upon Treasury Regulations Section
1.409A-1(b)(4) (with respect to short-term deferrals) or Treasury Regulations
Section 1.409A-1(b)(9) (with respect to separation pay plans). Accordingly, the
severance payments provided for in Section 8 are not intended to provide for any
deferral of compensation subject to Section 409A of the Code to the extent (i)
the severance payments payable under Section 8, by its terms and determined as
of the date of Executive’s Separation from Service, may not be made later than
the 15th day of the third calendar month following the later of (1) the end of
the Company’s fiscal year in which Executive’s termination of employment occurs
or (2) the end of the calendar year in which Executive’s termination of
employment occurs, or (ii) the severance payments do not exceed an amount equal
to two times the lesser of (1) the amount of Executive’s annualized compensation
based upon Executive’s annual rate of pay for the calendar year immediately
preceding the calendar year in which Executive’s termination of employment
occurs (adjusted for any increase during the calendar year in which such
termination of employment occurs that would be expected to continue indefinitely
had Executive remained employed with the Company) or (2) the maximum amount that
may be taken into account under a qualified plan under Section 401(a)(17) of the
Code for the calendar year in which Executive’s termination of employment
occurs. To the extent the payments and benefits under this Agreement are subject
to Section 409A, this Agreement will be interpreted, construed and administered
in a manner that satisfies the requirements of Sections 409A(a)(2), (3) and (4)
of the Code and the Treasury Regulations and official guidance thereunder. If
said payments and benefits to Executive are not exempt from or in compliance
with Section 409A, the parties will attempt to bring such payments and benefits
into compliance with Section 409A without diminishing the benefits to which
Executive is entitled to the greatest extent possible.
 
14

--------------------------------------------------------------------------------

(d)           Expense Reimbursement.  If required for compliance with Section
409A of the Code, any business expenses incurred by Executive that are
reimbursed by the Company as a non-taxable reimbursement under this Agreement
will be paid in accordance with Treasury Regulations Section 1.409A-3(i)(1)(iv)
and in accordance with the Company’s standard expense reimbursement policies,
but in any event on or before the last day of Executive’s taxable year following
the taxable year in which Executive incurred the expenses. The amounts
reimbursed during any taxable year of Executive will not affect the amounts
provided in any other taxable year of Executive, and Executive’s right to
reimbursement for these amounts will not be subject to liquidation or exchange
for any other benefit.
 
(e)           Timing of Release.  Notwithstanding anything in this Agreement to
the contrary, if the sixty-day (60-day) consideration period set forth in
Section 8(d) would span two calendar years, any payments specified as commencing
within sixty (60) days of Executive’s termination of employment shall commence
in the next calendar year, with the first payment to include all payments that
would have been made but for the provisions of this Section 23(e).
 
24.          Successors and Assigns.  Because the Executive’s obligations under
this Agreement are personal in nature, the Executive’s obligations may only be
performed by the Executive and may not be assigned by him.  This Agreement is
also binding upon the Executive’s successors, heirs, executors, administrators
and other legal representatives, and shall inure to the benefit of the Company
and its subsidiaries, successors and assigns.
 
25.          Consultation with Counsel.  The Executive acknowledges that he has
had a full and complete opportunity to consult with counsel of his own choosing
concerning the terms, enforceability and implications of this Agreement.
 
26.          No Other Representations.  The Executive acknowledges that the
Company has made no representations or warranties to the Executive concerning
the terms, enforceability or implications of this Agreement other than as
reflected in this Agreement.
 
27.          Headings.  The titles and headings of sections and subsections
contained in this Agreement are included solely for convenience of reference and
will not control the meaning or interpretation of any of the provisions of this
Agreement.
 
28.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute but one agreement.
 
29.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Maryland, without giving effect to
its conflict of laws principles.
 
[Signature page follows]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
REXAHN PHARMACEUTICALS, INC.
EXECUTIVE
   
By: /s/Peter Suzdak
/s/Douglas Swirsky
Name: Peter Suzdak, Ph.D.
Name: Douglas Swirsky
Title:   Chief Executive Officer
 

 
[Signature page to Employment Agreement]
 
16

--------------------------------------------------------------------------------

EXHIBIT A


Form of Employment Release
(“Employment Release”)


In consideration of the payments and benefits set forth in Sections 8(b) or 8(c)
of the Employment Agreement (“Agreement”) between me and Rexahn Pharmaceuticals,
Inc., dated January 2, 2018, I, Douglas Swirsky, do hereby release and forever
discharge the Rexahn Pharmaceuticals, Inc., together with its direct and
indirect subsidiaries), (the “Company”), and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company, and its direct or indirect owners, and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of such affiliates (collectively, the “Released Parties”) to the
extent provided below.
 
1.
Except as provided in paragraph 3 below, I knowingly and voluntarily release and
forever discharge the Company and the other Released Parties from any and all
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs, expenses and attorneys’ fees, or
liabilities of any nature whatsoever in law and in equity, both past and present
(through the date of this Employment Release) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which I
or any of my heirs, executors, administrators or assigns, may have, including,
but not limited to, any allegation, claim or violation, arising under:  Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (including the
Older Workers Benefit Protection Act) (“ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; Corporate and Criminal Fraud Accountability Act of 2002, also
known as the Sarbanes Oxley Act, and each of their state or local counterparts;
or under any other federal, state or local civil or human rights law, or under
any other local, state, or federal law, regulation or ordinance; or under any
public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorney’ fees, incurred
in these matters).  Anything herein to the contrary notwithstanding, nothing
herein shall release the Company or any other Released Parties from any claims
or damages based on: (i) any right or claim that arises after the Execution Date
(as defined below), (ii) any right, including a right to a payment or benefit,
the Executive may have under the Agreement or for accrued or vested benefits and
stock based awards pursuant to the terms and conditions of the applicable plan
document, (iii) the Executive’s eligibility for indemnification, in accordance
with applicable laws or the certificate of incorporation or by-laws of the
Company, or under any applicable insurance policy, with respect to any liability
the Executive incurs or has incurred as a director, officer or employee of the
Company and its subsidiaries, (iv) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against him
as a result of any act or failure to act for which he and the Company or any
other Released Parties are jointly liable; or (v) any right that may not be
released as a matter of law by private agreement.

 

--------------------------------------------------------------------------------

2.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 1 above.

 

3.
I acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action.

 

4.
In signing this Employment Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the claims hereinabove mentioned or
implied.  I expressly consent that this Employment Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated claims), if any, as well as those
relating to any other claims hereinabove mentioned or implied.  I acknowledge
and agree that without this release and  waiver the Company would not have
agreed to the terms of the Agreement   I further agree that I am not aware of
any pending claim or complaint of the type described in paragraph 1 as of the
execution of this Employment Release.

 

5.
I agree that neither this Employment Release, nor the furnishing of the
consideration for this Employment Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

6.
I acknowledge and agree that

 
(a)           I am owed no wages, commissions, bonuses, finder’s fees, equity or
incentive awards, severance pay, vacation pay or any other compensation or
vested benefits or payments or remuneration of any kind or nature other than as
specifically provided for in the Employment Release; and
 
(b)           If I make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the Company or any other Released
Parties with respect to any cause, matter or thing which is the subject of this
Employment Release, the Company may raise this Employment Release as a complete
bar to any such action, claim or proceeding, and the Company or any other
Released Parties, as applicable may recover from me all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees.
 

7.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this Employment Release, other than the
portion of the release applicable to ADEA claims.  I also agree that if I
violate this Employment Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

--------------------------------------------------------------------------------

8.
Whenever possible, each provision of this Employment Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Release is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Release shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
BY SIGNING THIS EMPLOYMENT RELEASE, I REPRESENT AND AGREE THAT:
 

1.
I HAVE READ IT CAREFULLY;

 

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.
I HAVE BEEN OFFERED AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
ON [_____________, 20__], TO CONSIDER IT AND THE CHANGES MADE SINCE THE 
[_____________, 20__] VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21‑DAY PERIOD;

 

6.
ANY CHANGES TO THE AGREEMENT SINCE [_____________, 20__] EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST;

 

7.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE THIS RELEASE SOLELY WITH RESPECT TO THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

8.
I HAVE SIGNED THIS EMPLOYMENT RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

--------------------------------------------------------------------------------

9.
I AGREE THAT THE PROVISIONS OF THIS EMPLOYMENT RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Release as
of this ● day of ● 20●● (the “Execution Date”).
 

--------------------------------------------------------------------------------

REXAHN PHARMACEUTICALS, INC.
EXECUTIVE
   
By:
                            
 
 
Name:
Name: Douglas Swirsky
Title:
 

 

--------------------------------------------------------------------------------

EXHIBIT B


Permitted Activities


Serving as a member or chair of the Boards of Directors and committees of those
Boards of Directors of Fibrocell Science, Inc., Cellectar BioSciences, Inc., and
Pernix Therapeutics Holdings, Inc.
 
 

--------------------------------------------------------------------------------